DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. 10,453,822).
Regarding Claim 1, Kim et al. discloses an integrated circuit (IC) package, comprising: 
a package substrate (substrate 110, Figure 5); 
an IC die coupled to the package substrate, an upper surface of the IC die comprising a first portion and a different second portion (IC die 210, first portion 1P, second portion 2P, see annotated Figure 5 below); 
a thermal contact for coupling to at least a portion of a heat exchanger, the thermal contact enclosed in a region at a periphery of the IC package, a lower surface of the thermal contact comprising a third portion and a different fourth portion (thermal contact 320, third portion 3P, further portion 4P, see annotated Figure 5 below. Please note that the language “a thermal contact for coupling to at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one); and 
a mold over the first portion of the upper surface of the IC die and under the third portion of the lower surface of the thermal contact (mold 400 extends above the IC die 210 and below thermal contact 320, Figure 5.  Please note that the claim language does not require the mold directly over the first portion, contacting the first portion, or over the first portion in plan view.), 
wherein: 
the thermal contact comprises a thermally conductive material (thermal contact/heat sink attach film 320, Figure 5, Column 4, Lines 35-44), and 
the fourth portion of the lower surface of the thermal contact overlaps the second portion of the upper surface of the IC die (fourth portion 4P and second portion 2P, see annotated Figure 5 below).  

    PNG
    media_image1.png
    495
    856
    media_image1.png
    Greyscale

Regarding Claim 2, Kim et al. further discloses that the thermal contact is thermally coupled with the IC die (thermal contact 320, IC die 210, Figure 5).  
Regarding Claim 3, Kim et al. further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially parallel to a plane of the package substrate (thermal contact 320, package substrate 110, Figure 5. Please note that the language “a thermal contact for coupling to at the portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one.  Please note that the term “contact surface” can include any portion of surfaces in contact with another that the term “parallel to a plane of the package substrate” allows for comparison to any planes that intersect said package substrate.).  
Regarding Claim 4, Kim et al. further discloses that the mold is over one or more upper surfaces of the package substrate (mold 400, package substrate 110, Figure 5).  
Regarding Claim 5, Kim et al. further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially perpendicular to a plane of the package substrate (thermal contact 320, package substrate 110, Figure 5. Please note that the language “a thermal contact for coupling to at the portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one.  Please note that the term “contact surface” can include any portion of surfaces in contact with another that the term “perpendicular to a plane of the package substrate” allows for comparison to any planes that intersect said package substrate).
Regarding Claim 6, Kim et al. further discloses that the thermal contact includes an opening for receiving at least a portion of the heat exchanger (thermal contact 320, opening with heat exchanger 270 or thermal contact 320/312/314, opening with heat exchanger 500, Figure 5).  
Regarding Claim 7, Kim et al. further discloses that a distance between the package substrate and an upper surface of the thermal contact is equal to or less than a distance between the package substrate and an upper surface of a mold over one or more upper surfaces of the IC die and the package substrate (package substrate 110, thermal contact 320, mold 400, Figure 5).  
Regarding Claim 8, Kim et al. further discloses that the thermal contact is such that, when the heat exchanger is thermally coupled to the thermal contact, an upper surface of the heat exchanger does not extend beyond an upper surface of the IC package by more than 100 nanometers (thermal contact 320, heat exchanger 270 and/or 312, upper surface of IC package 100, Figure 5).  
Regarding Claim 9, Kim et al. further discloses that the IC die is one of a plurality of IC dies stacked to one another, and wherein the thermal contact is thermally coupled to one or more of the plurality of IC dies (thermal contact 320, plurality of stacked IC dies 210, Figure 5).  
Regarding Claim 12, Kim et al. further discloses that the thermal contact is a frame at edges of the package substrate or at edges of the IC die (thermal contact 320 or 320/312/314 or 320/312/314/500, Figure 5).  
Regarding Claim 14, Kim et al. further discloses that the thermal contact includes one or more metals (thermal contact 320/312, Figure 5, Column 5, Lines 27-30).  
Regarding Claim 1, Kim et al. discloses an integrated circuit (IC) package, comprising: 
a package substrate (substrate 110, Figure 5); 
an IC die coupled to the package substrate, an upper surface of the IC die comprising a first portion and a different second portion (IC die 210b, first portion 1P, second portion 2P, see annotated Figure 5 below); 
a thermal contact for coupling to at least a portion of a heat exchanger, the thermal contact enclosed in a region at a periphery of the IC package, a lower surface of the thermal contact comprising a third portion and a different fourth portion (thermal contact 210a, third portion 3P, further portion 4P, see annotated Figure 5 below. Please note that the language “a thermal contact for coupling to at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one.); and 
a mold over the first portion of the upper surface of the IC die and under the third portion of the lower surface of the thermal contact (mold 400 extends above the IC die 210 and below thermal contact 320, Figure 5), 
wherein: 
the thermal contact comprises a thermally conductive material (thermal contact 210a, Figure 5, Column 3, Lines 48-45), and 
the fourth portion of the lower surface of the thermal contact overlaps the second portion of the upper surface of the IC die (fourth portion 4P and second portion 2P, see annotated Figure 5 below).  

    PNG
    media_image2.png
    495
    856
    media_image2.png
    Greyscale

Regarding Claim 13, Kim et al. further discloses that the thermal contact includes silicon (thermal contact 210a, Figure 5, Column 3, Lines 48-45, see annotated Figure 5 above).  



Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 7,112,882).
Regarding Claim 17. Lee et al. discloses an integrated circuit (IC) package, comprising: 
a package substrate (package substrate 350, Figure 3c); 
an IC die coupled to the package substrate, the IC die comprising a first portion and a different second portion, the second portion being thinner than the first portion (IC die 200/300, Figures 2b and 3b); 
a thermal contact, a lower surface of the thermal contact overlapping an upper surface of the second portion of the IC die (thermal contact 330, Figure 3c); and 
a backside protection layer over an upper surface of the first portion of the IC die (backside protection layer 355, Figure 3c), 
wherein the thermal contact comprises a thermally conductive material (thermal contact 330, Figure 3, Column 6, Lines 28-36).  
Regarding Claim 18, Lee et al. further discloses that a thermal contact area for coupling to at least a portion of a heat exchanger is in a region at a periphery of the IC package, wherein the region at the periphery is a closed-contour region at the periphery of the IC package (thermal contact 315 or 360, Figure 3c. Please note that the claim language “a thermal contact area for coupling to at least a portion of a heat exchanger” does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one. Please note that “periphery” can refer to any edge of the package and that “region” is any arbitrarily assigned portion.).  
Regarding Claim 19, Lee et al. further discloses that the second portion of the IC die includes a semiconductor material (IC die 200/300, Figures 2b and 3c, Column 5, Lines 49-51).  
Regarding Claim 20, Lee et al. further discloses that the upper surface of the second portion of the IC die comprises a contact surface for thermally coupling the IC die and a portion of a heat exchanger, the contact surface being substantially parallel to a plane of the package substrate (contact surface 330, Figure 3c. Please note that the claim language “a contact surface for coupling the IC die and a portion of a heat exchanger” does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one).  
Regarding Claim 21, Lee et al. further discloses a mold over one or more upper surfaces of the package substrate (mold 340, package substrate 350, Figure 3c).

Claims 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila (U.S. 9,431,316).
Regarding Claim 22, Pagaila discloses an integrated circuit (IC) package, comprising: 
a package substrate (substrate 150, Figure 9); 
an IC die coupled to the package substrate (IC die 124, Figure 9); and 
a heat exchanger (heat exchanger 190, Figure 9), 
wherein: 
the IC die includes an opening (opening 146, Figure 9), and 
at least a portion of the heat exchanger is in the opening (heat exchanger 190, opening 146, Figure 9).  
Regarding Claim 23, Pagaila further discloses that the opening is on a side surface of the IC die (opening 146, Figure 9. Please note that the term “side surface” without any other descriptor is vague and any exterior surface constitutes a “side” surface).  
Regarding Claim 24, Pagaila further discloses that the opening is on a top surface of the IC die (opening 146, Figure 9. Please note that the term “top surface” without any other descriptor is vague and any exterior surface constitutes a “top” surface).  
Regarding Claim 25, Pagaila further discloses that a portion of the IC die that includes the opening is thinner than at least one other portion of the IC die (IC die 124, opening 146, back surface 142, Figure 9).  202
Regarding Claim 26, Pagaila further discloses an integrated circuit (IC) package, comprising: ATTORNEY DOCKET NUMBERPATENT APPLICATION AA7892-US16/015,334 Confirmation No. 8775 6 
a package substrate, an upper surface of the package substrate comprising a first portion and a different second portion (package substrate 150, Figures 10 and 13); 
an IC die coupled to the first portion of the upper surface of the package substrate (IC 124, Figures 10 and 13); 
a thermal contact for coupling to at least a portion of a heat exchanger (Please note that the claim language “a thermal contact for coupling to at least a portion of a heat exchanger” does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one), a lower surface of the thermal contact overlapping the second portion of the upper surface of the package substrate (thermal contact 194/202, heat exchanger 206, Figures 10 and 13); and 
a mold over the IC die (mold 140, Figures 10 and 13), 
wherein the thermal contact comprises a thermally conductive material (thermal contact 194/202, Figures 10 and 13, Column 10, Lines 21-26 and 59-64).  
Regarding Claim 27, Pagaila further discloses that the mold extends between the IC die and the thermal contact (mold 140, IC 124, thermal contact 194/202, Figures 10 and 13).  
Regarding Claim 28, Pagaila further discloses that an upper surface of the thermal contact is for coupling to at least the portion of the heat exchanger (thermal contact 194/202, heat exchanger 206, Figures 10 and 13. Please note that the claim language “for coupling to at least a portion of the heat exchanger” does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one).  
Regarding Claim 29, Pagaila further discloses that a side surface of the thermal contact orthogonal to the lower surface is for coupling to at least the portion of the heat exchanger (thermal contact 194/202, heat exchanger 206, Figures 10 and 13. Please note that the claim language “a thermal contact for coupling to at least a portion of the heat exchanger” does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Regarding Claim 17, the Applicant argues that the Lee reference fails to disclose “An integrated circuit (IC) package, comprising: a package substrate; an IC die coupled to the package substrate, the IC die comprising a first portion and a different second portion, the second portion being thinner than the first portion; a thermal contact, a lower surface of the thermal contact overlapping an upper surface of the second portion of the IC die; and a backside protection layer over an upper surface of the first portion of the IC die, wherein the thermal contact comprises a thermally conductive material”. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The Lee reference discloses the newly amended limitations, as discussed above, and therefore the arguments are not persuasive.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891